Carley, Presiding Judge.
After a jury trial, appellant was found guilty of driving under the influence. He appeals from the judgment of conviction and sentence entered by the trial court on the jury’s guilty verdict.
Appellant enumerates only the general grounds. The evidence showed that appellant was found sleeping in his car parked on the side of the road. A number of empty beer cans were in the car and appellant’s breath smelled of alcohol. Appellant was unsteady on his feet and his speech was slurred. He refused a breath test. It was undisputed that appellant and no one else had driven the vehicle. On this evidence, the jury was authorized to find appellant guilty of driving under the influence. Brooks v. State, 187 Ga. App. 194, 195 (1) (369 SE2d 801) (1988); Lewis v. State, 149 Ga. App. 181 (1) (254 SE2d 142) (1979). When construed most favorably for the State, the evidence was sufficient to authorize a rational trior of fact to find proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Pope and Johnson, JJ., concur.